SiebecKER, J.
It is the claim of the defendant that the court improperly awarded plaintiff judgment on the verdict because the jury found by the special verdict that he was not actuated by express malice in speaking the words and that *157they were spoken in response to a request for information by another who had an interest therein. The absence of express malice, if the charge was falsely uttered, affords no justification against compensatory damages. As stated in Reed v. Keith, 99 Wis. 672, 75 N. W. 392:
“In absence of proof of express malice, or of facts and circumstances from which malice is justly inferable, the recovery must be limited to compensatory damages, or such as would be a fair recompense for injury to plaintiff’s feelings, to his reputation, etc.”
The defendant in his pleading and as a witness denied that he uttered the words concerning the plaintiff as charged in the ■complaint, which imputed to the plaintiff the commission of .a criminal offense. The jury found that he did utter them as ¡alleged and that he so uttered them in response to a request for information by one E., who had an interest in the matter. In the light of the pleading, the evidence, and the verdict, it is established that the jury found that the defendant was guilty of communicating to E. an alleged report concerning him and his family which contained defamatory statements concerning the plaintiff, and that such defamatory matter was added by the defendant. This finding is fully sustained by the evidence in the case. Under this state of the facts the defendant is liable for the communication made by him to E. at E.’s request. A communication, based on a report, to be conditionally privileged must contain only what actually happened; and hence any matter added hy the defendant in making the communication, as he avers, which was defamatory of the plaintiff, was not privileged. As stated by the trial court in its opinion on this question: “His claim [defendant’s] is that he heard other statements, not of a slanderous nature, and that those were what he repeated. The jury found against the defendant upon that question. . . .” Upon the issues raised and the verdict rendered the court properly awarded plaintiff judgment for the recovery of the compensatory damages.
By the Court. — Judgment affirmed.